DETAILED ACTION


Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al. (US 20130095924 A1), referred herein as Geisner in view of EVANS (US 20170372516 A1), referred herein as EVANS further in view of Lee et al. (US 20070174333 A1), referred herein as Lee.
Regarding Claim 1, Geisner in view of EVANS teaches an electronic device (Geisner Abst:  a personalized sport performance experience with three dimensional (3D) virtual data displayed by a near-eye, augmented reality display of a personal audiovisual (A/V) apparatus), comprising:
one or more processors (Geisner FIG2A.210: processing unit); and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (Geisner FIG2A.244: memory; [0047] which includes a processing unit 210, a memory 244 accessible to the processing unit 210 for storing processor readable instructions and data):
displaying, in an enhanced reality setting, a virtual object (Geisner [0003] a personalized sport performance experience with three dimensional (3D) virtual data being displayed by a near-eye, augmented reality (AR) display of a personal audiovisual (A/V) apparatus. A visual guide for tracking a sport object like a ball or providing a tip on performing a sport movement may be displayed from the user perspective);
receiving a request to transfer the virtual object (Geisner [0069] implementing its one or more functions by sending requests identifying data for processing and receiving notification of data updates; [0138] Such data is used by the sport engine 414 to transform 3D virtual data representing a sport object or a user body part in the 
in accordance with the request, determining whether a set of one or more virtual object transfer criteria is satisfied (Geisner [0122] In step 622, the sport engine selects a physical sport movement for the physical sport movement recommendation having a recommendation score satisfying a selection criteria);
in accordance with a determination that the set of one or more virtual object transfer criteria is satisfied: displaying, in the enhanced reality setting, movement of the virtual object away from an avatar (Geisner [0107] there may be sensors included with the sports equipment (e.g. ball, club, bat, etc.) for tracking a position in the location and orientation of the sports equipment with respect to one or more body parts of the user for providing data for analyzing an execution quality of a movement; [0112] A recommendation may be personalized by factoring in the user's abilities as well as the context parameters, e.g. distance of a ball from a goal, of the current play), 
wherein displaying movement of the virtual object comprises: determining whether Geisner [0099] the virtual data engine 195 performs translation, rotation, and scaling operations for display of the virtual data at the correct size and perspective. A virtual data position may be dependent upon, a position of a corresponding object, real or virtual, to which it is registered. The virtual data engine 195 can update the scene mapping engine about the positions of the virtual objects processed);
in accordance with a determination that EVANS [0022] The virtual cube may grow or shrink in size, based on the user's respective positional distance; [0090] portions of the harmonize transform(s) corresponding to the size (e.g., scale ratio) of the at least one near-field object can be adjusted based on the obtained relative viewpoint depth value, to preserve size consistency of the at least one near-field object until near-field rendering is achieved (i.e., the relative viewpoint depth value meets, exceeds, or falls within the far-field depth threshold)); and
in accordance with a determination that EVANS [0022] The size and position of the moon 230, however, remained perceivably fixed, maintaining the false illusion that the moon 230 is an object of infinite depth; [0079] the user can approach a configured object (for instance, the moon 230 of FIG. 1C) in virtual space so that the size, position, or orientation of the configured object will not be affected by the position and orientation of the user wearing HMD 104, thereby maintaining the false illusion of far-field depth. However, in some situations, it may be preferable that certain objects appear to have infinite or far-field depth only until the user reaches a minimum threshold distance therefrom).
EVANS discloses computerized methods and systems for rendering near-field objects as perceivable far-field objects within a virtual environment, therefor is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Geisner to incorporate the teachings of EVANS, and apply the rendering of near-field and fart-filed virtual objects 
Doing so would adopt the benefits of computationally-efficient near-field environments for augmented and virtual reality applications, such that the viewer may continue to experience the false illusion that a near-field object is of infinite or far-field depth in the method and apparatus for transferring a virtual object.
Geisner in view of EVANS does not specifically teaches a size of the virtual object satisfies a set of one or more size criteria.
Lee discloses an object-based storage device stores data in units of objects with arbitrary sizes unlike blocks of an identical predetermined size, therefor is analogous to the present patent application. Lee teaches a size of the virtual object satisfies a set of one or more size criteria (Lee [0008] if the size of an object desired to be striped is smaller than a stripe element size, the object is stored in physical objects of two storage devices in a mirroring method. If the size of this object later increases to be equal to or larger than a threshold size, the object is bound with another object with a similar size).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Geisner in view of EVANS to incorporate the teachings of Lee, and apply the method of virtual object comparison and resizing, as taught by Lee into the augmented reality (AR) display of a personal audiovisual (A/V) apparatus.
Doing so would reduce the computing and storage overhead in the method and apparatus for transferring a virtual object.

Regarding Claim 2, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 1, and further teaches wherein the request to transfer the virtual object is initiated by a user associated with the avatar (Geisner [0030] A user may also be performing a sport in the context of a virtual sport performance area which may be displayed by the personal A/V apparatus or by the apparatus and other display devices. Avatars for presenting a performance or for interaction with the user may be displayed as well).

Regarding Claim 3, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 2, and further teaches wherein determining whether the set of one or more virtual object transfer criteria is satisfied comprises:
determining a first rank associated with the avatar and a second rank associated with a second avatar (Geisner [0143] an avatar of a first player at a real course is displayed as 3D virtual data in the near-eye AR display of a second player in his living room which second player is playing on a virtual version of the real sport performance location (e.g. golf course or basketball court));
determining whether the first rank is greater than the second rank (Geisner [0122] the selection criteria may be different based on how the logic embodied in the sport engine assigns weights or otherwise designates priorities among factors); and 
in accordance with a determination that the first rank is greater than the second rank, determining that the set of one or more virtual object transfer criteria is satisfied (Geisner [0095] The sport engine 414 can register simulated actions for avatars with the physics engine 308 for use in an interactive avatar mode; [0144] an avatar not 

Regarding Claim 4, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 1, and further teaches wherein the request to transfer the virtual object is initiated by a user associated with a second avatar different from the avatar (Geisner [0143] an avatar of the second player may be displayed by the near-eye AR display of the first player, as if at the real sport performance location at a position in context with the game or performance, e.g. at the position where the second player's ball would have landed on the real course which is analogous to where his virtual ball was determined to land on the virtual version of the course).

Regarding Claim 5, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 4, and further teaches wherein determining whether the set of one or more virtual object transfer criteria is satisfied comprises:
determining a first rank associated with the avatar and a second rank associated with the second avatar (Geisner [0143] an avatar of a first player at a real course is displayed as 3D virtual data in the near-eye AR display of a second player in his living room which second player is playing on a virtual version of the real sport performance location (e.g. golf course or basketball court));
Geisner [0122] the selection criteria may be different based on how the logic embodied in the sport engine assigns weights or otherwise designates priorities among factors); and 
in accordance with a determination that the second rank is greater than the first rank, determining that the set of one or more virtual object transfer criteria is satisfied (Geisner [0095] The sport engine 414 can register simulated actions for avatars with the physics engine 308 for use in an interactive avatar mode; [0144] an avatar not associated with a specific person may be selected. For example, the sport engine 414 may provide a selection, e.g. a menu; [0099] The virtual data engine 195 determines the position of virtual data in display coordinates for each display optical system 14. Additionally, the virtual data engine 195 performs translation, rotation, and scaling operations for display of the virtual data at the correct size and perspective).

Regarding Claim 6, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 1, and further teaches wherein determining whether the set of one or more virtual object transfer criteria is satisfied comprises:
determining whether the request to transfer the virtual object is accepted by a user (Geisner [0143] an avatar of a first player at a real course is displayed as 3D virtual data in the near-eye AR display of a second player in his living room which second player is playing on a virtual version of the real sport performance location (e.g. golf course or basketball court));
in accordance with a determination that the request to transfer the virtual object is initiated by a user associated with a second avatar, determining whether the second Geisner [0144] an avatar not associated with a specific person may be selected. For example, the sport engine 414 may provide a selection, e.g. a menu, of avatars for a highly skilled player, an intermediate player, an advanced beginner player and a beginner player from which a user can select an avatar to play against or watch performing similar movements as the user for skill improvement purposes); and
in accordance with a determination that the second avatar is permitted to receive the virtual object, determining that the set of one or more virtual object transfer criteria is satisfied (Geisner [0145] In step 672, the sport engine receives data indicating a user selection of an avatar for display performing a sport during a sport performance session. One or more user input devices, such as the NUI system, of the personal A/V apparatus can capture user input as discussed above and forwards data to the operating system which forwards the data to applications like the sport engine 414. In step 674, the sport engine accesses sport performance data for the avatar, and in step 676 displays 3D virtual data of the avatar performing the sport in the context of a sport performance session based on the accessed sport performance data for the avatar from a user perspective associated with a display field of view of the near-eye AR display).

Regarding Claim 7, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 1, and further teaches wherein determining whether the set of one or more virtual object transfer criteria is satisfied comprises:
determining whether the request to transfer the virtual object is initiated by a user associated with a second avatar (Geisner [0143] an avatar of the second player may be 
in accordance with a determination that the request to transfer the virtual object is initiated by a user associated with a second avatar, determining whether the second avatar is permitted to receive the virtual object (Geisner [0144] an avatar not associated with a specific person may be selected. For example, the sport engine 414 may provide a selection, e.g. a menu, of avatars for a highly skilled player, an intermediate player, an advanced beginner player and a beginner player from which a user can select an avatar to play against or watch performing similar movements as the user for skill improvement purposes); and
in accordance with a determination that the second avatar is permitted to receive the virtual object, determining that the set of one or more virtual object transfer criteria is satisfied (Geisner [0145] In step 672, the sport engine receives data indicating a user selection of an avatar for display performing a sport during a sport performance session. One or more user input devices, such as the NUI system, of the personal A/V apparatus can capture user input as discussed above and forwards data to the operating system which forwards the data to applications like the sport engine 414. In step 674, the sport engine accesses sport performance data for the avatar, and in step 676 displays 3D virtual data of the avatar performing the sport in the context of a sport performance 

Regarding Claim 12, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 1, and further teaches wherein displaying a reduction in the size of the virtual object comprises:
reducing the size of the virtual object to a predetermined size (EVANS [0022] The virtual cube may grow or shrink in size, based on the user's respective positional distance. The virtual cube may also rotate, based on the user's respective radial position); and
displaying the reduction in the size of the virtual object based on the reduced size (EVANS [0062] the transform determining component 144 can generate stereoscopic projection transform(s) for association with an object to-be-rendered, so that the object to-be-rendered is properly transformed in accordance with the position and orientation of the user wearing HMD 104). Same motivation as Claim 1 applies here.

Regarding Claim 13, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 1, and further teaches wherein displaying a reduction in the size of the virtual object comprises:
reducing the size of the virtual object to a predetermined percentage of the size (Geisner [0113] A characteristic like height may be determined based on inertial sensing data from the inertial sensing unit 132 and perhaps reference image data as the user wears the near-eye display on his head. In some instances image data of the user 
displaying the reduction in the size of the virtual object based on the reduced size (EVANS [0062] the transform determining component 144 can generate stereoscopic projection transform(s) for association with an object to-be-rendered, so that the object to-be-rendered is properly transformed in accordance with the position and orientation of the user wearing HMD 104). Same motivation as Claim 1 applies here.

Regarding Claim 14, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 1, and further teaches the one or more programs further including instructions for:
in accordance with a determination that the set of one or more virtual object transfer criteria is not satisfied (EVANS [0090] The relative viewpoint depth value can be obtained by the near-field environment rendering component to make a determination as to whether it meets, exceeds, or falls within a far-field depth threshold associated with the at least one near-field object configured for far-field perception. In some embodiments, the far-field depth threshold can be programmatically assigned to each near-field object configured for far-field perception):
EVANS [0093] The determination can be made using a near-field environment rendering component that can identify a tag or depth value associated with the first near-field object that corresponds with a classification of far-field perception. In other words, the tag or depth value can be the determinative factor on whether an object that is to be rendered by a GPU, or components thereof, is to be perceived as having infinite or far-field depth). Same motivation as Claim 1 applies here.

Regarding Claim 15, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 1, and further teaches wherein receiving the request to transfer the virtual object comprises:
determining that a gaze direction or gaze depth corresponds to the virtual object (Geisner [0086] The gaze or point of gaze of a user may be determined based on eye tracking data from the eye tracking system 134 and the 3D mapping of the display field of view by one or more processors of the personal A/V apparatus 8 executing the eye tracking software 196); and
receiving an input representing user instruction to transfer the virtual object (Geisner [0086] Based on the 3D mapping of objects in the display field of view, a current object or point in a location at which the gaze lines meet is a current object or point of focus; [0148] it can be identified that Joe is gazing, and thus will likely aim, at the middle of the basketball hoop 38, and Joe is in the process of throwing the ball with hands 45 and 44 positioned by his lower arms 47 and 46 near the center of the ball 

Regarding Claim 16, Geisner in view of EVANS further in view of Lee teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, the one or more programs including instructions (Geisner Abst:  a personalized sport performance experience with three dimensional (3D) virtual data displayed by a near-eye, augmented reality display of a personal audiovisual (A/V) apparatus; [0047] which includes a processing unit 210, a memory 244 accessible to the processing unit 210 for storing processor readable instructions and data).
The metes and bounds of the limitations of the medium claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 17-19 and 21, Geisner in view of EVANS further in view of Lee teaches the non-transitory computer-readable storage medium of claim 16. The metes and bounds of the limitations of the medium claim substantially correspond to the system claim as set forth in Claims 2, 4, 6 and 15; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 22, Geisner in view of EVANS further in view of Lee teaches a method (Geisner Abst:  a personalized sport performance experience with three 
The metes and bounds of the limitations of the method claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 23-25, Geisner in view of EVANS further in view of Lee teaches the method of claim 22. The metes and bounds of the limitations of the method claim substantially correspond to the system claim as set forth in Claims 2, 4 and 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Allowable Subject Matter
Claim 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 8, Geisner in view of EVANS further in view of Lee teaches the electronic device of claim 1, and further teaches wherein determining whether a size of the virtual object satisfies the set of one or more size criteria comprises:
Geisner [0143] an avatar of the second player may be displayed by the near-eye AR display of the first player, as if at the real sport performance location at a position in context with the game or performance, e.g. at the position where the second player's ball would have landed on the real course which is analogous to where his virtual ball was determined to land on the virtual version of the course; [0145] n step 676 displays 3D virtual data of the avatar performing the sport in the context of a sport performance session based on the accessed sport performance data for the avatar from a user perspective associated with a display field of view of the near-eye AR display);
determining whether the virtual object obstructs the field of view beyond a threshold (EVANS [0036] the near-field environment rendering component 146 can determine that the object's assigned depth value either exceeds a particular threshold depth value or falls within the predefined range to determine that the object has been configured for far-field perception); and
However in the context of claim 1 and 8 as a whole, the prior art does not teach “in accordance with a determination that the virtual object obstructs the field of view beyond the threshold, determining that the size of the virtual object satisfies the set of one or more size criteria.” Therefore, Claim 8 in the context of claim 1 as a whole comprises allowable subject matter.
The corresponding dependent claims 9-11 would be allowable for the same reason described above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611